Citation Nr: 1044208	
Decision Date: 11/24/10    Archive Date: 12/01/10

DOCKET NO.  07-20 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability, to include an anxiety disorder and posttraumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Marenna, Associate Counsel




INTRODUCTION

The appellant had active service from February 1977 to December 
1981.  
 
This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Milwaukee, 
Wisconsin.

In a November 2009 statement, the appellant indicated that he 
wished to file a claim for an increased rating for residuals of 
traumatic brain injury under the new diagnostic criteria.  He is 
currently service-connected for frontal headaches, as residuals 
of head trauma, evaluated as 10 percent disabling.

The issue of whether the appellant is entitled to a rating 
in excess of 10 percent for frontal headaches, as 
residuals of brain trauma has been raised by the record, 
but has not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over it, and it is referred to the AOJ for 
appropriate action.  


FINDING OF FACT

The competent, clinical evidence of record does not demonstrate 
that the appellant has a current diagnosis of an acquired 
psychiatric disability, to include an anxiety disorder or PTSD.


CONCLUSION OF LAW

An acquired psychiatric disability, to include an anxiety 
disorder and PTSD, was not incurred in, or aggravated by, active 
service, nor may an acquired psychiatric disability be presumed 
to have been so incurred or aggravated.  38 U.S.C.A. §§ 1131, 
1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.304, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
appellant's claims folder.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, each piece of evidence of record.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have to 
discuss each piece of evidence).  The analysis below focuses on 
the most salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claim.  The appellant must not 
assume that the Board has overlooked pieces of evidence that are 
not explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
appellant).

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the claimant.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either event, or whether a preponderance 
of the evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act (VCAA)

VA has met all statutory and regulatory notice and duty to assist 
provisions as to the appellant's claim.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2010).

Duty to Notify

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
claimant and his representative, if any, of any information and 
medical or lay evidence that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2010).  The United States Court of Appeals for Veterans Claims 
(Court) held that VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Court observed that a claim of entitlement to service 
connection consists of five elements, of which notice must be 
provided prior to the initial adjudication: (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of disability; 
and (5) effective date.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473, 490 (2006); see also 38 U.S.C. § 5103(a).  
Compliance with the first Quartuccio element requires notice of 
these five elements.  See id.  

Prior to initial adjudication of the appellant's claim, letters 
dated in February 2006 and March 2006 fully satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio, 16 Vet. App. at 187; Dingess/Hartman, 19 
Vet. App. at 490.  

Duty to Assist

The Board concludes VA's duty to assist has been satisfied.  The 
appellant's service treatment records and VA medical records are 
in the file.  The appellant has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were relevant 
to the claim.

The duty to assist also includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make a 
decision on the claim, as defined by law.  McLendon v. Nicholson, 
20 Vet. App. 79 (2006).  If VA provides a claimant with an 
examination in accordance with the duty to assist, the 
examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 
303, 311 (2007).  The probative value of a medical opinion is 
derived from a factually accurate, fully articulated, and soundly 
reasoned opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 
(2008).

The appellant was afforded June 2006, April 2007, and December 
2007 medical examinations to obtain an opinion as to whether any 
acquired psychiatric disorder found in the examinations was the 
result of service.  The opinions were rendered by medical 
professionals following thorough examinations and interviews of 
the appellant.  The examiners obtained an accurate history and 
listened to the appellant's assertions.  The claims file was 
reviewed.  The examiners laid factual foundations for the 
conclusions that were reached.  Therefore, the Board finds that 
the examinations are adequate.  See Nieves-Rodriguez, 22 Vet. 
App. at 304.  

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 
2007).

II. Legal Criteria

Service connection is warranted if it is shown that a Veteran has 
a disability resulting from an injury incurred or a disease 
contracted in active service or for aggravation of a pre-existing 
injury or disease in active military service.  38 U.S.C.A. §§ 
1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2009).  Service 
connection may also be granted for any disease diagnosed after 
discharge when all of the evidence establishes that the disease 
was incurred in service.  See 38 C.F.R. § 3.303(d).

Establishing service connection generally requires medical or, in 
certain circumstances, lay evidence of (1) a current disability; 
(2) an in-service incurrence or aggravation of a disease or 
injury; and (3) a nexus between the claimed in- service disease 
or injury and the present disability.  Davidson v. Shinseki, 581 
F.3d 1313 (Fed. Cir. 2009).

Certain chronic disabilities, such as a psychosis, if manifest to 
a degree of 10 percent or more within one year after separation 
from active duty, may be presumed to have been incurred in, or 
aggravated by, active service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309(a).
 
To prevail on the issue of service connection, there must be 
medical evidence of a current disability.  See Brammer v. 
Derwinski, 3 Vet. App. 223 (1992); Degmetich v. Brown, 104 F.3d 
1328 (Fed. Cir. 1997) (a "current disability" means a 
disability shown by competent medical evidence to exist at the 
time of the award of service connection).  

Service connection for PTSD requires medical evidence diagnosing 
the condition in accordance with 38 C.F.R. § 4.125(a); a link, 
established by medical evidence, between current symptoms and an 
in-service stressor; and credible supporting evidence that the 
claimed in-service stressor occurred. 38 C.F.R. § 3.304(f).  
Where there is a diagnosis of PTSD by a mental health 
professional, it is generally presumed to be in accordance with 
38 C.F.R. § 4.125(a), and the stressors on which such a diagnosis 
are based are presumed to be sufficient to cause the Veteran's 
PTSD.  Cohen v. Brown, 10 Vet. App. 128, 144 (1997).

The evidence necessary to corroborate a claimed stressor varies 
depending upon whether the Veteran 'engaged in combat with the 
enemy.'  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); Zarycki 
v. Brown, 6 Vet. App. 91, 98 (1993). Where, as here, the Veteran 
engaged in combat with the enemy, his lay testimony, in and of 
itself, is sufficient to establish the occurrence of his alleged 
stressor.  Additionally, during the course of this appeal, 
38 C.F.R. § 3.304(f) was amended to provide that if a stressor 
claimed by a Veteran is related to the Veteran's fear of hostile 
military or terrorist activity, the Veteran's lay testimony alone 
may establish the occurrence of the claimed in-service stressor.  
See 75 Fed. Reg. 39843 (2010).  

III. Analysis

The appellant contends that he is entitled to service connection 
for an acquired psychiatric disability, to include an anxiety 
disorder and PTSD.  For the reasons that follow, the Board 
concludes that service connection is not warranted.

Service connection requires evidence of a current disability.  
The requirement of the existence of a current disability is 
satisfied when a Veteran has a disability at the time he files 
his claim for service connection or during the pendency of that 
claim.  In a case where the claimed disability resolves during 
the pendency of the claim, VA must make consideration of whether 
the Veteran is still entitled to compensation benefits for that 
period during which the claimed disability was extant.  VA 
compensation may be paid for that period on which it was extant 
if service connection is warranted.  McClain v. Nicholson, 21 
Vet. App. 319, 321 (2007).  

VA treatment records reflect that the appellant was diagnosed 
with an adjustment disorder in January 2005, prior to filing his 
claim.  A September 2005 VA treatment record reflects that the 
appellant stated that he felt he was doing well and no longer in 
need of psychiatric care, and the staff psychologist concurred 
with the decision.  

The appellant was seen for a VA examination in June 2006.  The 
appellant denied any mental health treatment other than 
outpatient therapy at the VA from January to September 2005.  The 
June 2006 VA examination report reflects that the appellant 
demonstrated no impairment of thought process or communication, 
or delusions or hallucinations during the interview.  The VA 
examiner found that the appellant had no Axis I or Axis II 
diagnosis at that time.  The appellant had a global assessment of 
functioning (GAF) score of 80, indicating very mild to absent 
symptoms.  The VA examiner specifically noted that although the 
appellant had been diagnosed with an anxiety disorder in the 
past, he declined to diagnosis the appellant with this diagnosis 
as the appellant's only mental health complaints were very rare 
and infrequent bad dreams.  The VA examiner further opined that 
one complaint of occasional and rare bad dreams does not warrant 
any mental health diagnosis as there is no impairment as a result 
and as the appellant's global functioning and quality of life 
appeared quite good.

The appellant was seen for a VA examination in April 2007.  The 
appellant reported that he first began having problems with 
anxiety when his father died in 2000.  The April 2007 VA examiner 
opined that after talking with the appellant, reviewing the 
previous examination and other records associated with it, it was 
his opinion to a reasonable degree of psychological certainty, 
that the appellant did not meet criteria for a specific Axis I or 
Axis II diagnosis at that time.  Although there were difficulties 
in his life tied to his father's death and relatively heavy 
alcohol use, these were expected consequences and did not meet 
the level of a disorder of anxiety or depression beyond normal or 
expected responses.  

An October 2006 VA treatment record indicates that a staff social 
worker diagnosed the appellant with PTSD.  September 2007 and 
November 2007 VA treatment records also indicate the appellant 
had an Axis I diagnosis of PTSD, but do not provide detailed 
psychological evaluations.  A November 2006 VA treatment record, 
signed by a staff psychiatrist, indicates the appellant had 
diagnoses of dyssomnia, not otherwise specified, and anxiety 
state, not otherwise specified.

The appellant was seen for a VA examination in December 2007 to 
evaluate whether he had posttraumatic stress disorder (PTSD) or 
an acquired psychiatric disability.  The VA examiner found that 
the appellant did not have the necessary 3 criteria for a 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition, (DSM-IV) diagnosis of PTSD.  Consequently, the VA 
examiner found that the appellant's symptoms were insufficient 
for a DSM-IV diagnosis.  In regard to a diagnosis of anxiety 
disorder, not otherwise specified, the VA examiner found there 
was no evidence presently that the appellant's symptoms were 
causing any social or occupational impairment to warrant an Axis 
I diagnosis representing an anxiety condition.  The VA examiner 
noted that the appellant described dreams about his experiences 
as a medic every three nights, but reported that other dreams he 
has, non-service related, are more distressing to him.  He did 
not meet full avoidance criteria.  The VA examiner noted that the 
appellant reported a history of worries, but none that were 
uncontrollable and none that were causing interference in 
functioning.  The VA examination report reflects that the 
appellant's PTSD symptoms were not severe enough to interfere 
with social and occupational functioning.  

The Board finds that the overall competent, credible evidence 
does not indicate that the appellant has, or has had a 
psychiatric disability, to include an anxiety disorder and PTSD, 
in accordance with the Diagnostic and Statistical Manual, Fourth 
Edition (DSM-IV) at any time during the period on appeal.  As 
noted above, under McClain v. Nicholson, the existence of a 
current disability is satisfied when a Veteran has a disability 
at the time he files his claim for service connection or during 
the pendency of that claim.  McClain, 21 Vet. App., at 321.  

Although the October 2006, September 2007 and November 2007 VA 
treatment records indicate that the appellant had a diagnosis of 
PTSD, the Board finds the June 2006, April 2007, and December 
2007 VA examinations to be more probative as to the appropriate 
diagnosis warranted during the appeal period.  There is no 
indication that the October 2006 social worker or September 2007 
and November 2007 psychiatrists reviewed the appellant's claims 
folder or complete medical records.  In contrast, the June 2006, 
April 2007 and December 2007 VA examiners reviewed the claims 
folder and the appellant's medical records.  The December 2007 VA 
examiner noted that the appellant had a diagnosis of PTSD in the 
outpatient setting, but found that the appellant did not have the 
necessary three criteria for a DSM-IV diagnosis of PTSD.  
Additionally, the VA treatment records did not indicate that the 
appellant had a DSM-IV diagnosis of PTSD.  Although the November 
2006 VA treatment record indicated the appellant had diagnoses of 
dyssomnia and anxiety state, the diagnoses were not based on a 
full examination and the Board finds the VA treatment record to 
be less probative than the June 2006, April 2007 and December 
2007 VA examinations, which found he did not have any psychiatric 
disorder.  Consequently, the Board finds that in light of the 
June 2006, April 2007 and December 2007 VA examinations, which 
consistently found that the appellant did not have a current 
psychiatric disability and were based on a thorough review of the 
evidence of record, the overall evidence does not support a 
finding that the appellant has had a current psychiatric 
disability, to include an anxiety disorder and PTSD, during the 
pendency of the claim.

The appellant has asserted that he has an acquired psychiatric 
disability as a result of his service.  The appellant's 
statements may be competent to support a claim for service 
connection where the events or the presence of disability or 
symptoms of a disability are subject to lay observation.  See 
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  
However, an acquired psychiatric disorder, to include an anxiety 
disorder is typically confirmed by a medical professional, and is 
not, in the Board's opinion, the type of disorder which is 
susceptible to a lay diagnosis.  See Davidson v. Shinseki, 581 
F.3d 1313 (Fed. Cir. 2009).  Thus, the Board finds the 
appellant's contention that he has an acquired psychiatric 
disability to be less probative than the June 2006, April 2007, 
and December 2007 VA examination reports, which indicate that the 
appellant did not have a psychiatric disorder.  

The Board concludes that the preponderance of the evidence is 
against a finding that the appellant has an acquired psychiatric 
disability, to include an anxiety disorder and PTSD, related to 
his service.  As the preponderance of the evidence is against the 
claim for service connection for an acquired psychiatric 
disorder, to include an anxiety disorder and PTSD, the benefit-
of-the-doubt rule does not apply, and the claim must be denied. 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to service connection for an acquired psychiatric 
disability, to include an anxiety disorder and PTSD, is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


